             Case 5:19-cv-00450-OLG Document 17 Filed 03/31/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                                  §
KARLA F. THURS,                                   §
                                                  § CIVIL ACTION NO. 5:19-cv-00450-OLG
Plaintiff,                                        §
                                                  §
v.                                                § Honorable Chief Judge Orlando L. Garcia
                                                  §
NAVIENT SOLUTIONS, LLC,                           §
                                                  §      JURY TRIAL DEMANDED
Defendant.                                        §


                                  NOTICE OF SETTLEMENT

        Defendant Navient Solutions, LLC is pleased to report that the parties have reached the

terms of a settlement. The parties expect that their written settlement agreement will be fully

executed and a joint stipulation of dismissal filed within the next forty-five (45) days.

        We also would like to convey our appreciation for the exceptional efforts of the Court, its

staff, the clerk’s office, and all court personal to assess and respond to the exigent circumstances

created by the COVID-19 pandemic. We wish each of you and your families well.


Respectfully Submitted,

                                                      /s/ Adam C. Ragan
                                                      Adam C. Ragan
                                                      HUNTON ANDREWS KURTH LLP
                                                      1445 Ross Ave., Suite 3700
                                                      Dallas, Texas 75202
                                                      214-468-3322
                                                      214-979-3959 (fax)
                                                      aragan@HuntonAK.com

                                                      ATTORNEY FOR DEFENDANT
                                                      NAVIENT SOLUTIONS, LLC




                                                  1
         Case 5:19-cv-00450-OLG Document 17 Filed 03/31/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2020, the foregoing document was electronically filed

with the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day

on all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                   /s/ Adam C. Ragan
                                                   Adam C. Ragan




                                               2
